Citation Nr: 0515341	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  03-27 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant had active service from September 1941 to July 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The appellant is currently 86 years old.  In May 2005, the 
Board granted his motion to advance this appeal on the 
Board's docket due to his age.  


REMAND

By rating action in June 2002, service connection was granted 
for PTSD, with a 10 percent rating assigned from the date of 
receipt of claim in September 2001.  The present claim was 
received in January 2003.  

The current 50 percent disability rating was assigned based 
upon the reported results of an official VA examination of 
the appellant in February 2003 which included a Global 
Assessment of Functioning (GAF) score of 45-48.  
Subsequently, the appellant began to receive VA outpatient 
treatment for his PTSD, and the relevant VA outpatient 
medical records reflect a significant increase in the 
severity of the symptoms reported by the appellant, as well 
as a GAF score of 40 assigned by a VA social worker in 
September 2003.  In view of the possible increase in the 
severity of the service-connected PTSD since the last 
official examination of the appellant in February 2003, the 
Board believes that a current VA psychiatric examination is 
warranted in this appeal.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center (AMC) in Washington, D.C.) for the 
following further actions:  

1.  The AMC or the RO should obtain 
copies of all relevant VA outpatient 
psychiatric treatment records dating from 
after September 2003.  

2.  Then, the appellant should be 
scheduled for a VA psychiatric 
examination to determine the current 
degree of severity of his service-
connected PTSD.  Any indicated studies 
must be performed, and the claims file, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  The examination report should 
reflect that the claims file was 
reviewed.  

The examiner should identify all 
current manifestations of the 
service-connected PTSD.  

The examiner should also provide an 
opinion concerning the current 
degree of social and occupational 
impairment resulting from the 
service-connected PTSD, to include 
whether it renders the appellant 
unemployable.  In addition, the 
examiner should provide a GAF score 
with an explanation of the 
significance of the score assigned.  

If the veteran is found to have any 
other chronic acquired psychiatric 
disorder, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that 
the disorder is etiologically 
related to the veteran's active 
service or service-connected 
disability.  

To the extent possible, the 
manifestations of the service-
connected psychiatric disability 
should be distinguished from those 
of any non service-connected 
psychiatric disorders found to be 
present.  

The rationale for all opinions 
expressed must also be provided by 
the examiner.  

3.  The AMC or the RO should also 
undertake any other development it 
determines to be warranted.  

4.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim based on a 
de novo review of all pertinent evidence.  

If the benefits sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




